Order entered October 13, 2016




                                                  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00599-CR

                                 RENE HERNANDEZ, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-52460-P

                                              ORDER
        The reporter’s record was initially due July 6, 2016. The Court granted two requests for
additional time to file the reporter’s record, extending the due date to September 29, 2016. To
date, the reporter’s record has not been filed.
        We ORDER court reporter Lisabeth Kellett to file the reporter’s record within
FIFTEEN DAYS of the date of this order. If Ms. Kellett fails to file the reporter’s record by the
time specified, the Court will utilize its available remedies, which may include ordering that
Lisabeth Kellett not sit as a court reporter until she files the reporter’s record in this appeal.
        We DIRECT the Clerk to send copies of this order to the Honorable Teresa Hawthorne,
Presiding Judge, 203rd Judicial District Court; Lisabeth Kellett, court reporter; and to counsel for
all parties.
                                                           /s/   ADA BROWN
                                                                 JUSTICE